Case: 21-30234      Document: 00516160298         Page: 1    Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-30234                   January 10, 2022
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roderick Dewaine Hogan,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:19-CR-3-2


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Roderick Dewayne Hogan appeals the sentence imposed pursuant to
   his guilty plea to conspiracy to possess with intent to distribute 50 grams or
   more of methamphetamine. He argues for the first time on appeal that his
   criminal history score was erroneously calculated to include a stale, five-year


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30234      Document: 00516160298           Page: 2    Date Filed: 01/10/2022




                                     No. 21-30234


   2002 Louisiana sentence for possession of marijuana with the intent to
   distribute. Our review is for plain error. See United States v. Ronquillo, 508
   F.3d 744, 748 (5th Cir. 2007). To show plain error, Hogan must show a
   forfeited error that is clear or obvious and that affects his substantial rights.
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes that showing,
   we have the discretion to correct the error but only if it seriously affects the
   fairness, integrity, or public reputation of judicial proceedings. Id.
          The Government’s unopposed motion to supplement the appellate
   record with documentary evidence from the Louisiana Department of Public
   Safety and Corrections was granted. Hogan, however, now argues that we
   should not consider evidence that was not presented in the district court.
   Nevertheless, supplementation is proper where, as here, the relevant issue
   was raised for the first time on appeal and the material informs our analysis.
   See United States v. Fernandez-Cusco, 447 F.3d 382, 386-87 (5th Cir. 2006).
          When calculating a defendant’s criminal history score, the Guidelines
   direct that three points are to be assessed for each term of imprisonment
   exceeding one year and one month, whenever imposed, if that term resulted
   in the defendant’s incarceration during any part of the 15-year period prior to
   his commencement of the instant offense of conviction.                   U.S.S.G.
   §§ 4A1.1(a) & comment. (n.1), 4A1.2(e)(1).
          Hogan asserts that the 2002 Louisiana sentence was erroneously used
   to calculate his criminal history score where that term was imposed outside
   of, and did not extend into, the 15-year period preceding the October 2018
   commencement of the instant offense. The record indicates, however, that
   Hogan was paroled from the 2002 offense on August 22, 2003, and
   absconded from supervision on March 2, 2007. On July 10, 2009, he was
   arrested on a new charge of possession of cocaine base, and his parole was
   revoked on July 13, 2009. The supplemental record evidence bears identical




                                          2
Case: 21-30234      Document: 00516160298          Page: 3    Date Filed: 01/10/2022




                                    No. 21-30234


   docket numbers and conviction dates and establishes that his revocation
   sentence start date for the 2002 offense was July 13, 2009. Hogan’s sentence
   on the cocaine base offense was not imposed for purposes of § 4A1.2(e)(1)
   until June 1, 2010, the same day he was adjudicated guilty of that offense. See
   United States v. Arnold, 213 F.3d 894, 895-96 (5th Cir. 2000). Therefore, he
   was incarcerated in July 2009 as a result of the 2002 Louisiana sentence and
   within the requisite 15-year period.            See § 4A1.2(e)(1), (k)(2)(A).
   Consequently, the district court did not procedurally err, plainly or
   otherwise, in calculating his criminal history score. See Puckett, 556 U.S. at
   135; § 4A1.2(e)(1).
          AFFIRMED.




                                         3